Citation Nr: 0617134	
Decision Date: 06/12/06    Archive Date: 06/26/06

DOCKET NO.  02-20 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for low back disability, 
including claimed as secondary to left leg disability.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel

INTRODUCTION

The veteran served on active duty from July to September 1976 
and from November 1977 to October 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2001 rating decision of the Fort 
Harrison, Montana, Regional Office (RO) of the Department of 
Veterans Affairs (VA).

During the course of this appeal, jurisdiction over the case 
was transferred to the Muskogee, Oklahoma, RO.

In June 2003, the veteran testified before the undersigned 
Veterans Law Judge at a Board hearing at the RO.  

In January 2004 and November 2005, the Board remanded the 
appeal for further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In April 2006, the veteran's representative submitted a memo 
from Dr. Gordon.  This additional evidence was not 
accompanied by a waiver of initial consideration by the 
agency of original jurisdiction (AOJ).  Accordingly, in May 
2006, the Board sent the veteran a letter asking him whether 
he wished to have the new evidence reviewed by the AOJ or to 
waive his right to the initial AOJ consideration.  The 
veteran responded by indicating that he wished to have his 
case remanded to the AOJ for review of the new evidence.  
Thus, the appeal must be remanded for consideration of the 
additional evidence by the AOJ.  See generally DAV v. 
Principi, 327 F.3d 1339 (Fed. Cir. 2003).

Accordingly, the case is REMANDED for the following action:

1.  The RO should readjudicate the issue 
of entitlement to service connection for 
low back disability, including claimed as 
secondary to left leg disability.  This 
review should include consideration of all 
evidence added to the record since the 
February 2006 supplemental statement of 
the case (SSOC).

2.  If any benefit sought on appeal 
remains denied, the veteran and his 
representative should be furnished a SSOC 
and afforded an appropriate opportunity 
for response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



